COURT OF APPEALS OF VIRGINIA


Present:   Judges Willis, Frank and Clements


EDWARD H. BENDER
                                            MEMORANDUM OPINION *
v.   Record No. 1479-01-1                       PER CURIAM
                                             OCTOBER 30, 2001
VIRGINIA MARINE RESOURCES COMMISSION


             FROM THE CIRCUIT COURT OF NORTHAMPTON COUNTY
                         Glen A. Tyler, Judge

            (Edward H. Bender, pro se, on briefs).

            (Randolph A. Beales, Attorney General;
            Roger L. Chaffe, Senior Assistant Attorney
            General; Carl Josephson, Assistant Attorney
            General, on brief), for appellee.


     Edward H. Bender appeals the ruling of the Circuit Court of

Northampton County sustaining the Virginia Marine Resources

Commission's (VMRC) demurrer and dismissing his petition for

appeal.    On appeal, he presents four questions but only three

distinct issues.   Bender contends the circuit court erred in 1)

holding preamble language recorded only in VMRC's minute book did

not rescind the entire regulation in issue; 2) finding Bender's

appeal of provisions of regulations not amended by VMRC on October

26, 2000 was not timely under Rule 2A:2, because his notice of

appeal was filed over thirty days after VMRC's adoption of the

provisions; and 3) sustaining VMRC's demurrer and dismissing


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Bender's appeal.    Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.

See Rule 5A:27. 1

                              Background

     On October 26, 2000, VMRC amended the language of a

subsection of the regulations governing the fishery management

plan for striped bass.    See 4 VAC 20-252-10 et seq.     The

amendments became effective October 30, 2000.       Although only one

subsection of the regulation was altered, the preamble in the

October 26, 2000 written version of the regulation as recorded

in VMRC's minute book states:    "This regulation rescinds

previous Regulation 4 Va 20-252-10 ET SEQ."    However, the

preamble is not part of the regulation and does not appear in

the administrative code itself.

     Bender, seeking judicial review of the fishery management

plan for striped bass, filed his notice of appeal with VMRC's

agency secretary on November 27, 2000.     In his appeal, Bender

challenged portions of the regulations which were not amended on

October 26, 2000.




     1
         Appellant's motion for remand is denied.


                                - 2 -
                              Analysis

                             I. and II.

     Bender argues the preamble's language had the effect of

repealing and then reenacting the entire regulation, thereby

making the effective date of the regulation October 30, 2000,

and allowing him thirty days from that date to appeal any

portion of 4 VAC 20-252-10 et seq.      The administrative code does

not include the preamble and indicates that only 4 VAC

20-252-30.H was amended effective October 30, 2000.      See

"Historical Notes" and "Effect of Amendment" under 4 VAC

20-252-30.    The trial court correctly held that the preamble did

not change the effective date of the regulation.

     Code § 9-6.14:16(A) provides that the right of a party

seeking review of an agency action shall be "in the manner

provided by the rules of the Supreme Court of Virginia."       Rule

2A:2 requires that a notice of appeal be filed within thirty

days after the adoption of a regulation.

     In his notice of appeal, Bender challenged the language of

4 VAC 20-252-30.I, 4 VAC 20-252-120, 4 VAC 20-252-130, and 4 VAC

20-252-160.   These sections of the regulations were not amended

at VMRC's October 26, 2000 meeting.      Consequently, Bender's

appeal of these provisions was, as the circuit court correctly

noted in its order, untimely.




                                - 3 -
                                III.

     The trial court sustained VMRC's demurrer, finding Bender's

appeal was untimely for all but the amended language of 4 VAC

20-252-30.H.   The amendments to that subsection added to the

number of days when commercial hook-and-line fishing is

permitted within 300 feet of a bridge or similar structure.     The

new language also prohibits commercial hook-and-line fishing

within 300 feet of such structures during Thanksgiving Day and

the following day.   The circuit court noted in its order that

appellant failed in his petition for appeal to demonstrate that

he was affected by the amendments, as required by Code

§ 9-6.14:16(A); and failed to state reasons why the amendments

were deemed to be unlawful, as required by Rule 2A:4.    In his

brief, Bender failed to develop this argument.

          Since this argument was not fully developed
          in the appellant's brief, we need not
          address this question. Statements
          unsupported by argument, authority, or
          citations to the record do not merit
          appellate consideration. We will not search
          the record for errors in order to interpret
          the appellant's contention and correct
          deficiencies in a brief.

Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992) (citations omitted).    Accordingly, we summarily affirm the

decision of the trial court.   See Rule 5A:27.

                                                          Affirmed.




                                - 4 -